In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
           _______________________________

                  Nos. 06-19-00234-CR,
            06-19-00235-CR & 06-19-00236-CR
           _______________________________


         GABRIEL LOGAN OROCIO, Appellant

                            V.

            THE STATE OF TEXAS, Appellee



            On Appeal from the 5th District Court
                     Cass County, Texas
  Trial Court Nos. 2019F00125, 2019F00146 & 2019F00147




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                          ORDER

       Our review of the reporter’s record indicates that it contains “sensitive data” as that

phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

9.10(a). Sensitive data includes “a birth date, a home address, and the name of any person who

was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3). Volumes two

and five of the reporter’s record contain the name of a person who was a minor at the time the

offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or

paper filing with the court, including the contents of any appendices, must not contain sensitive

data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

volumes two and five of the reporter’s record contain sensitive data, we order the clerk of this

Court or her appointee, in accordance with Rule 9.10(g), to seal the electronically filed volumes

two and five of the reporter’s record.

       IT IS SO ORDERED.

                                                    BY THE COURT

Date: August 31, 2020




                                               2